Citation Nr: 1748678	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for right knee disability in excess of 10 percent prior to October 8, 2014; in excess of 20 percent from January 1, 2015 to March 30, 2015; and in excess of 30 percent from June 1, 2016.  

2.  Entitlement to an increased rating for left hip degenerative joint disease (DJD) in excess of 10 percent.  

3.  Entitlement to an increased rating for right hip DJD in excess of 10 percent.  

4.  Entitlement to an increased rating in excess of 10 percent for left knee DJD.  

5.  Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1979 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for left knee DJD and right hip DJD, and denied an increase in excess of 10 percent for right knee injury and left hip DJD.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in March 2017.  The transcript of that hearing has been associated with the electronic claims file.  

The appeals for the issues of entitlement to an increased rating for left hip DJD in excess of 10 percent; entitlement to an increased rating for right hip DJD in excess of 10 percent; and entitlement to an increased rating in excess of 10 percent for left knee DJD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  




FINDINGS OF FACT

1.  Prior to October 8, 2014, the Veteran's right knee disability, characterized as right knee injury with medial and lateral meniscectomies with traumatic arthritis, was manifested with flexion to 120 degrees with painful motion and normal extension.  

2.  The Veteran was in periods of convalescence due to right knee surgeries from October 8, 2014 to December 31, 2014, and from March 31, 2015 to May 31, 2016.  

3.  From January 1, 2015 to March 30, 2015, the Veteran's right knee disability manifested in symptoms of extension to 30 degrees.  

4.  From June 1, 2016, the Veteran's total right knee replacement was manifested by symptoms of chronic residuals of surgery with severe painful motion and weakness in the right leg.  


CONCLUSIONS OF LAW

1.  Prior to October 8, 2014, the criteria for a disability rating in excess of 10 percent for a right knee injury disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321, 4.1, 4.10, 4.30, 4.71a, Diagnostic Code (DC) 5260 (2016).  

2.  The Veteran received the maximum schedular rating of 100 percent for right knee disability from October 8, 2014 to December 31, 2014, and from March 31, 2015 to May 31, 2016, while the Veteran was in periods of convalescence due to right knee surgeries.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.30, 4.71a, DCs 5055, 5260 (2016).  

3.  From January 1, 2015 to March 30, 2015, the criteria for a rating of 40 percent for right knee extension are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321, 4.1, 4.10, 4.30, 4.71a, DC 5261 (2016).  

4.  From June 1, 2016, the criteria for a disability rating of 60 percent, but no higher, for service-connected postoperative residuals of a total right knee replacement are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, DC 5055 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

VA's duty to notify was satisfied by letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.  

II.  Increased Rating 

Upon review of the medical evidence of record, the Board finds that a rating for right knee disability in excess of 10 percent prior to October 8, 2014 is not warranted.  However, the Board finds that a 40 percent rating from January 1, 2015 to March 30, 2015 for right knee injury with medial and lateral meniscectomies with limited extension, and a 60 percent disability rating for total right knee replacement from June 1, 2016 is warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right knee disability is rated under DC 5010-5260 through March 30, 2015, which pertains to limitation of motion of the knee; and under DC 5055 from that date, which provides the rating criteria for a knee replacement (prosthesis).  Under DC 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, DC 5055.  

Thereafter, a 60 percent disability rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  DC 5055 provides that the minimum disability rating following a knee replacement is 30 percent.  Id.  

      a)  Right Knee Disability prior to October 8, 2014 

Having carefully considered the evidence of record, the Board finds that the evidence shows that prior to October 8, 2014, the Veteran's right knee symptoms more nearly approximate the criteria for a 10 percent disability rating under DC 5010-5260.  

VA examination in October 2010 shows right knee range of motion to 120 degrees with pain on testing, and extension to zero degrees, with no ankylosis, and no additional loss of motion on repetitive use testing. The Veteran reported pain with walking, as well as swelling and flare-ups.  He also stated that his knee "gives out" sometimes and feels unstable.  

In March 2011, a VA examiner recorded right knee range of motion to 120 degrees with pain on testing, and extension to zero degrees, with no ankylosis, and no additional loss of motion on repetitive use testing.  

In May 2011, a VA examiner recorded right knee range of motion to 120 degrees with pain on testing, and extension to zero degrees, with no ankylosis, and no additional loss of motion on repetitive use testing.  

In February 2013, a VA examiner recorded right knee range of motion to 135 degrees with pain on testing, and extension to zero degrees, with no ankylosis, and flexion to 130 degrees on repetitive use testing with no change in extension.  The examiner noted arthritis was present in the right knee joint.  The examiner noted that the Veteran had a meniscectomy in the right knee previously but there were no current residual symptoms.  Muscle strength was five out of five for the right knee.  

In July 2014, imaging studies showed the right knee had changes in the meniscal status, which ultimately led to the Veteran's right knee surgery in October 2014.  

The Veteran was previously rated under DC 5259, "cartilage, semilunar, removal of, symptomatic," for which the maximum evaluation is 10 percent.  The RO changed the DC to 5260 based on limitation of flexion, for which the maximum evaluation rating is 30 percent.  

Other DCs for the knee include 5256, 5257, 5258, 5261, and 5262.  The Veteran did not show impairment of the tibia and fibula, symptoms of dislocated cartilage, recurrent subluxation or instability, or signs of ankylosis, therefore these DCs would be inappropriate for rating of the Veteran's right knee.  

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5260 (2016).  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5261 (2016).  

As the Veteran's medical records from this period prior to October 8, 2014 show his right knee flexion was manifested at worst to 120 degrees in his right knee, and extension was normal, a noncompensable rating would be appropriate, but because the Veteran has had a compensable rating of 10 percent for his right knee disability for the period prior to October 8, 2014, he has been compensated appropriately for any reported painful motion.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's right knee disability prior to October 8, 2014, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

	b) Right Knee Disability from October 8, 2014 to December 31, 2014

Having carefully considered the evidence of record, the Board finds that the evidence shows that from October 8, 2014 to December 31, 2014, the Veteran received the maximum schedular rating of 100 percent for a period of convalescence following right knee surgery.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.30, 4.71a, DC 5260 (2016).  As this is the maximum available rating and, as discussed below, there is no indication of necessity for an extraschedular rating, there is no increased rating available for this period of time.  

	c) Right Knee Disability from January 1, 2015 to March 30, 2015 

According to the rating decision issued by the RO in June 2015, the Veteran was assigned an extraschedular rating of 20 percent from January 1, 2015 to March 30, 2015 between two periods of convalescence for right knee surgeries, specifically for symptoms of the first surgery which led to surgery for total right knee replacement on March 31, 2015.  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  In this case, the RO has already assigned an extraschedular rating of 20 percent for the Veteran's right knee disability for the period between two hospitalizations for right knee surgeries.  38 C.F.R. § 3.321(b)(1).  

At the time, the Veteran's right knee disability was rated under DC 5010-5260 for right knee limitation of flexion.  A 20 percent rating under DC 5260 is granted for limitation of flexion of the knee to 30 degrees.  There was not a VA examination performed between these two surgeries to determine a level comparable to the rating schedule.  A note in the record indicates that the Veteran had full flexion of both knees on March 10, 2015 and extension "lacks 30 degrees."  The RO's reason for granting a 20 percent extraschedular rating was that symptoms from a right knee surgery in October 2014 for a partial meniscectomy, extensive lateral meniscectomy, chondroplasty debridement, and debridement of the plica, continued to manifest until a total right knee replacement surgery was performed on March 31, 2015.  

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5260 (2016).  As the March 2015 note shows that the Veteran had full flexion of both knees, the Veteran would have had a noncompensable rating if based solely on this DC.  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5261 (2016).  As the March 2015 note shows that the Veteran "lacks 30 degrees for full extension," it appears that the Veteran's right knee was limited in extension, although not flexion.  

Where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  GC held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. 202 (1995), and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59990 (2004)).  Accordingly, the Board finds that during this period the Veteran, rather than having an extraschedular rating of 20 percent when he had full flexion of his right knee, should have had a rating of 40 percent under DC 5261 for extension of the right knee limited to 30 degrees.  

Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability rating, but no higher, for right knee injury with medial and lateral meniscectomies, are met for the period from January 1, 2015 to March 30, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5261 (2016).  

	d) Right Knee Disability from March 31, 2015 to May 31, 2016  

Having carefully considered the evidence of record, the Board finds that the evidence shows that from March 31, 2015 to May 31, 2016, the Veteran received the maximum schedular rating of 100 percent for a period of convalescence following total right knee replacement surgery.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.30, 4.71a, DC 5055 (2016).  As this is the maximum available rating and, as discussed below, there is no indication of necessity for an extraschedular rating, there is no increased rating available for this period of time.  

	
      
e)  Right Knee Disability from June 1, 2016  

Having carefully considered the evidence of record, the Board finds that the evidence shows that from June 1, 2016, the Veteran's right knee symptoms more nearly approximate the criteria for a 60 percent disability rating.  38 C.F.R. § 4.71a, DC 5055 (2016).  

At the most recent VA examination in June 2016, the VA examiner was unable to test the Veteran's range of motion and stability for his knees because it was causing too much pain.  Pain was evident with resting or non-movement, palpation of the joint, and weight bearing.  There was also evidence of crepitus.  The Veteran reported using several assistive devices including a cane, crutches, walker, and brace.  The Veteran reported regular flare-ups of both knees, describing the complications of flare-ups from the right knee as being unable to sit or stand for very long, inability to lift, climb, or drive for more than 15 to 20 minutes.  The examiner noted weakened movement and less movement than normal from instability of station, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was noted at two out of five for flexion and one out of five for extension of the right knee.  There was no ankylosis or muscle atrophy reported.  

In March 2017 the Veteran testified at a Board hearing that although he had undergone total right knee replacement surgery intended to alleviate symptoms of right knee disabilities, he had experienced increasing pain and difficulty in his daily life due to residuals from the surgery.  The Veteran reported lots of flare-ups with his right knee as well as notable swelling.  

Since June 1, 2016, the Veteran's right knee disability has been rated as 30 percent disabling under DC 5055.  To warrant a 60 percent disability rating under DC 5055, the evidence must demonstrate chronic residuals consisting of severe painful motion or weakness in the affected extremity, which the Board agrees is demonstrated by the evidence of record.  38 C.F.R. § 4.71a, DC 5055.  A 100 percent rating, the step beyond 60 percent, is only warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5055.  The RO had already assigned a 100 percent disability rating for the Veteran's right knee disability through May 30, 2016 under DC 5055.  

The Veteran's 60 percent disability rating for his right knee disability exceeds the maximum possible rating under DCs 5003, 5010, and 5256-5263.  Therefore, the Board need not evaluate the Veteran's right knee disability under these schedular criteria.  

Additionally, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2016).  For example, the combined evaluations shall not exceed the 60 percent disability rating set forth under DCs 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, DCs 5162-5164 (2016).  In order to have the 80 percent disability rating available under DC 5161, the Veteran's disability would have to be comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, DC 5161.  In this case, the Veteran's right total knee replacement is not comparable to amputation of the upper third of the thigh.  On VA examination in June 2016, the VA examiner indicated that right knee functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. 

Based on the affected body part, it is at most comparable to amputation of the lower third of the thigh, which warrants a 60 percent disability rating.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a right total knee replacement to 60 percent, the newly assigned 60 percent disability is the maximum rating that can be assigned.  Therefore, as a matter of law, the Veteran cannot be granted a disability rating in excess of 60 percent for the right knee disability at issue.  

Finally, the Board finds that the Veteran's right knee disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.  


ORDER

Entitlement to an increased rating for right knee disability in excess of 10 percent prior to October 8, 2014 is denied.  

Entitlement to an increased rating for right knee disability of 40 percent, but no higher, characterized as right knee with limitation of extension, from January 1, 2015 to March 30, 2015 is granted.  

Entitlement to an increased rating of 60 percent, but no higher, for a right knee disability characterized as total right knee replacement, is granted from June 1, 2016.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

The Veteran was last afforded a VA examination for his knees and hips in June 2016.  At that examination the examiner was unable to perform range of motion testing because the Veteran was in too much pain.  Since that examination the Veteran testified at a March 2017 Board hearing that his symptoms for his conditions affecting his knees and hip have worsened.  Since the most recent examination was unable to provide accurate measurements for the Veteran's knees and hip conditions which he now claims have also worsened since that time, a new VA examination is necessary.  

An issue of potential eligibility for total disability based on individual unemployability due to service-connected disabilities (TDIU) is raised by the record as the Veteran claims that he had to leave his prior job working in the telecommunications industry and has not been able to find comparable work due to his service-connected disabilities.  Rice v Shinseki, 22 Vet. App. 447 (2009).  

The development requested in connection with the additional joint claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc), Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his knees and hips to determine the current level of severity of his service-connected knee and hip disabilities.  

2.  Have the Veteran complete a VA Form 21-8940 for TDIU benefits.  

3.  After undertaking any necessary additional development, adjudicate the issues of increased disability rating for (a) left hip degenerative joint disease (DJD) in excess of 10 percent, (b) right hip DJD in excess of 10 percent, and (c) left knee DJD in excess of 10 percent, and (d) TDIU.  If the benefits sought remain denied, in whole or in part, the Veteran must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


